In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.), entered August 4, 1986, which, inter alia, dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
Since the petitioner has been released from incarceration *603pursuant to an order of the United States District Court, Southern District of New York (Edelstein, J.), dated December 4, 1986, the instant appeal is dismissed as academic (cf., People ex rel. McLaughlin v Monroe, 44 AD2d 575). Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.